Citation Nr: 1643896	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  08-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether a notice of disagreement with the initial rating assigned in a March 2006 rating decision granting service connection for popping of the left temporomandibular joint (TMJ) with myofascial pain dysfunction was timely filed.

2. Entitlement to an initial rating in excess of 10 percent for popping of the left TMJ with myofascial pain dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2007 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a higher initial rating for popping of the left TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Notice of the March 2006 rating decision granting service connection for popping of the left TMJ with myofascial pain dysfunction was mailed on May 31, 2006.

2. A notice of disagreement with the initial rating assigned in the March 2006 rating decision was received on June 7, 2007.

3. Any postmark associated with the June 2007 notice of disagreement is not of record.


CONCLUSION OF LAW

The notice of disagreement with the evaluation assigned in the March 2006 rating decision granting service connection for popping of the left TMJ with myofascial pain dysfunction was timely filed.  38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.26, 20.200, 20.201, 20.300, 20.301, 20.302, 20.305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by the timely filing of a notice of disagreement, and is completed by the timely filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).

In general, a claimant has one year after the mailing of an adverse decision in which to submit a notice of disagreement.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302 (2015).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event postmark date is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Saturdays, Sundays and legal holidays are excluded in calculating the 5 day limit test.  38 C.F.R. §20.305 (2015).  Regulations also provide that the one year does not include the date the claimant receives notification of the RO determination but does include the last date of the one year period.  See 38 C.F.R. § 20.305(b).

In this instance, service connection for popping of the left TMJ with myofascial pain dysfunction was granted in a rating decision dated March 29, 2006.  Notice of the rating decision was mailed on May 31, 2006.  Thus, the Veteran had one year from May 31, 2006, to timely express his disagreement with the initial rating assigned in that decision.

The Veteran's notice of disagreement was received on June 7, 2007.  A postmark date is not of record.  Thus, it is presumed that the postmark date is 5 days prior to the receipt of the notice of disagreement - June 2, 2007.  See 38 C.F.R. §20.305.  However, the 5 day period includes a Saturday and Sunday, neither of which may be used in calculating the 5 day period.  As such, May 31, 2007 would be considered the date of postmark.  Id.

Thus, pursuant to 38 C.F.R. §20.305, the date of postmark is presumed to be May 31, 2007, which is within one year of the date the RO mailed notice of the March 2006 rating decision.  Hence, a timely notice of disagreement to the March 2006 rating decision was filed.


ORDER

The initial evaluation assigned in the March 2006 rating decision granting service connection for popping of the left TMJ with myofascial pain dysfunction was timely appealed, and to this extent, the appeal is granted.


REMAND

As the Veteran timely appealed the initial rating assigned in the March 2006 rating decision granting service connection for popping of the left TMJ with myofascial pain dysfunction but a statement of the case has not yet been issued, the Board must remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to an initial rating in excess of 10 percent for popping of the left TMJ with myofascial pain dysfunction.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


